Citation Nr: 0121815	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a left knee disability 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The appellant had verified service from July 1981 to 
September 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which continued the 10 percent rating for the 
appellant's left knee disability.

The appellant was scheduled for a Travel Board Hearing that 
was to be conducted in Montgomery, Alabama on July 23, 2001.  
She did not show up for the hearing, and did not file a 
timely request for its postponement, notwithstanding her 
having been advised that, if she did not appear for the 
hearing, her case would be processed as if the hearing 
request had been withdrawn.  Her failure to appear for the 
scheduled Travel Board Hearing is construed as a formal 
withdrawal of her request for a hearing.  Therefore, this 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal has been obtained by the RO.

2.  The appellant's left knee disability is currently 
manifested by subjective complaints of pain.

3.  The left knee is unstable in the anterior, posterior, and 
in the lateral alignments.
	
4.  X-ray evaluations demonstrated mild medial joint space 
narrowing bilaterally.

5.  The appellant has a range of motion in her left knee of 0 
(zero) degrees of extension and 90 degrees of flexion.  

6.  Based on clinical findings, there is evidence of slight, 
but no more than slight, left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
appellant's disability of the left knee under Diagnostic Code 
5257 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5107 (West 1991 & Supp 2000); 38 C.F.R. §§ 3.102, 3.321, Part 
4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.31, 4.41, 4.45, 
4.59, 4.71, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261 (2000); VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 
1997) and VAOPGCPREC 9-98 (August 14, 1998), 62 Fed. Reg. 
63604 (1997) (Precedent Opinion of the General Counsel of the 
VA).

2.  The criteria for a separate rating of 10 percent, and no 
higher, for arthritis of the left knee under Diagnostic Codes 
5010-5003 have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5107 (West 1991 & Supp 2000); 38 C.F.R. §§ 3.102, 3.321, Part 
4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.31, 4.41, 4.45, 
4.59, 4.71, Diagnostic Codes 5003, 5010; VAOPGCPREC 23-97 
(July 1, 1997, revised July 24, 1997) and VAOPGCPREC 9-98 
(August 14, 1998), 62 Fed. Reg. 63604 (1997) (Precedent 
Opinion of the General Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An increased evaluation for the appellant's left knee 
disability under Diagnostic Code 5257 is denied.

However, a separate 10 percent rating, and no higher, for the 
service-connected degenerative joint disease of the left 
knee, based on x-ray findings of arthritis with limited 
painful motion, is granted.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability includes the 
November 1998 admissions report, the report of the October 
1998 VA medical examination; private medical records from the 
Northeast Alabama Regional Medical Center, and various 
statements submitted to the VA since the commencement of this 
claim.

In July 1996, the RO granted service connection for residuals 
of left knee injury and assigned a noncompensable rating 
under Diagnostic Code 5257.  In November 1998, the RO 
assigned a 10 percent rating, effective from August 1998, 
under Diagnostic Code 5257 for degenerative joint disease of 
the left knee (formerly: residuals of left knee injury).  The 
10 percent rating has remained in effect to the present.  

The current 10 percent rating under Diagnostic Code 5257 is 
assigned for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  

Although the report of the October 1998 VA examination noted 
that the knees were unstable in the anterior, posterior and 
lateral alignments, it did not describe such instability as 
either moderate or severe.  Additionally, the appellant has 
not made particular complaints for recurrent subluxation or 
lateral instability.  As such, the evidence of record does 
not suggest that the disability approaches moderate recurrent 
subluxation or lateral instability.  Consequently, it does 
not support a higher rating under Diagnostic Code 5257.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The Court has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when an appellant has 
separate and distinct manifestations attributable to the same 
injury, s/he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
appellant must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

Consequently, the Board will consider whether the veteran is 
entitled to a separate, compensable evaluation for the 
service-connected left knee disability under another 
diagnostic code.

The Board will first consider the other diagnostic codes 
relating to disability of the knee and leg, that is, 
Diagnostic Codes 5256 through 5263.  Most of these diagnostic 
codes are not appropriate in this case.  

The appellant does not have ankylosis of the left knee; 
accordingly, an evaluation under Diagnostic Code 5256 is not 
appropriate.  Review of the medical evidence of record 
indicates that Diagnostic Code 5259 is not for application 
because the appellant has not undergone removal of the 
semilunar cartilage.  As there is no objective clinical 
evidence of dislocated semilunar cartilage, Diagnostic Code 
5258 is not for application.  Similarly, Diagnostic Code 5263 
does not apply, as the appellant does not have genu 
recurvatum.  As there is no impairment of the tibia or 
fibula, Diagnostic Code 5262 is also not applicable.

The remaining possibly applicable diagnostic codes Diagnostic 
Codes 5260 and 5261, which are for limitation of flexion and 
extension of the leg, respectively.  Under Diagnostic Code 
5260, flexion limited to 60 degrees is rated noncompensable, 
and flexion limited to 45 degrees is rated at 10 percent.  
Under Diagnostic Code 5261, extension limited to 5 degrees is 
rated noncompensable, and extension limited to 10 degrees is 
rated at 10 percent.  Higher ratings are also provided for 
greater limitation of flexion and extension.

In this, case, however, a compensable level of limitation of 
flexion or extension is not demonstrated.  At the October 
1998 VA examination, flexion of the left knee was reported as 
90 degrees, and extension, as 0 degrees.  Normal range of 
motion of the knee is 0 degrees of extension to 145 degrees 
of flexion.  38 C.F.R. § 4.71a, plate II.  

As the appellant's service-connected left knee disability is 
now listed as degenerative joint disease, consideration is 
also given to rating the disability as for arthritis. Under 
Diagnostic Code 5010, arthritis, due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45(f).  

The October 1998 x-ray report referred specifically to 
degenerative changes, described as mild medial joint space 
degenerative arthritic changes.  As discussed above, the 
limitation of motion of the knee is not compensable under 
Diagnostic Codes 5260 and 5260.

Nonetheless, some limitation of flexion was noted, as was 
pain on motion.  Under Hicks v. Brown, 8 Vet. App. 417 
(1995), the Court noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful a motion of a major joint or 
group of minor joints caused by degenerative arthritis that 
is established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under Diagnostic Code 
5003.  The findings in the reports of examination and 
treatment support the assignment of a separate 10 percent 
rating under Diagnostic Code 5010-5003 for traumatic 
arthritis of the left knee on the basis of x-ray evidence of 
degenerative changes, plus painful, limited motion supported 
by objective findings.  A higher evaluation would not be 
supported, however, on the basis of limitation of motion 
under Diagnostic Codes 5260 or 5261, as the requirements for 
a 10 percent rating, much less a higher rating, under either 
diagnostic code have not been met.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  

In this case, the October 1998 examination report notes that 
the appellant had guarding of movement, walked with a 
definite limp, and used a cane.  Similarly, the appellant 
submitted a statement, dated in January 1999, from a VA 
medical center that indicated that she had the following 
limitations "secondary to chronic knee problems": no 
standing greater than 2 to 3 hours per day; no climbing 
stairs; no squatting; and no heavy lifting greater than 20 
lbs.  The records of examination and treatment, however, 
indicate that the veteran has non-service-connected 
disability of the right knee, as well as the service-
connected disability of the left knee.  The January 1999 
statement does not clearly indicate that the listed 
limitations are due solely to the service-connected 
disability.  Moreover, the records of examination and 
treatment do not describe objective findings that would 
support a rating, on the basis of limitation of function due 
to pain alone, that would exceed the current rating under 
Diagnostic Codes 5010-5003, which is based on limitation of 
motion due to pain.  

The Board also considers whether an extraschedular rating is 
supported by the record.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

An extraschedular evaluation is not warranted for the 
appellant's service-connected left knee disability at issue.  
First, the rating schedule is not inadequate to rate the 
veteran's left knee disability.  Higher ratings are provided 
for greater degrees of knee disability; however, the required 
manifestations are not demonstrated in this case.  Moreover, 
the evidence does not show that the service-connected left 
knee disability presents an unusual or exceptional disability 
picture.  38 C.F.R. § 3.321(b)(1).  

Significantly, the left knee disability has not required any 
post-service period of hospitalization.  Furthermore, 
although there are some limitations imposed by the left knee 
disability, there is no objective evidence that these are so 
exceptional or unusual as to markedly interfere with 
employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the left knee disability than that commensurate with the 
respective assigned rating.  Therefore, the regular schedular 
standards, with the evaluation currently assigned, adequately 
compensate the appellant for any adverse industrial impact 
caused by her left knee disability.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for a left knee disability have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
left knee disability than those already of record would.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5102, 5103, 5107.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement of 
the Case (SOC).  The Board finds that the discussions in the 
rating decisions, the SOC and RO letters sent to the 
appellant in effect informed the appellant of the information 
and evidence that would needed to substantiate a claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for the appellant's disability of the 
left knee under Diagnostic Code 5257 is denied.

A separate 10 percent rating for the service-connected 
degenerative joint disease of the left knee is granted under 
Diagnostic Codes 5010-5003, subject to controlling 
regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

